Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1024
              Lower Tribunal Nos. 18-116-A-K & 20-732-A-K
                          ________________


                              Robert Bursley,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Monroe County, Mark Wilson, Judge.


     Robert Bursley, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.